Title: To James Madison from the Officers of the Pittsburgh Blues, 4 June 1812 (Abstract)
From: Officers of the Pittsburgh Blues
To: Madison, James


4 June 1812, Pittsburgh. Have been authorized by vote to tender the services of the “Pittsburgh Blues” under the act authorizing JM “to accept of the services of Fifty Thousand Volunteers.” “The Blues are … composed of Fifty young men anxious to serve their Country in the anticipated contest; and we hope should your Excellency think proper to employ them, that they will be unremitting in their attentions & exertions to promote the welfare of our common Country.”
